El Juez Asociado Se. Aldrey,
emitió la opinión del tribunal.
*322En demanda de desalmcio en precario alegó el deman-dante ser dneño de cierto solar con casa; que el demandado •ocupa parte de ese solar con un edificio o rancho de made-ras, sin pagar canon o merced alguna por esa ocupación y qne se niega a desocuparlo a pesar de los requerimientos que le ha hecho en e'se sentido por necesitar su finca libre de ocupación alguna, por lo que concluyó pidiendo se le conde-nara a desocupar el solar del demandante.
El demandado se opuso a la demanda negando que1 el solar en que se halla su edificio pertenezca al demandante y alegando que el terreno a que' se refiere el demandante lo poseyó Doña Angela Hernández Requena por más de veinte años quieta, pública y pacíficamente, y que al comprar a ella el rancho a que se refiere la demanda, dicha señora le trans-mitió el goce de la posesión de esa parcela de terreno, que disfruta desde 1914, por lo que es propietario de la casa y dueño de la posesión del solar.
La Corte de Distrito de San Juan que conoció del juicio declaró sin lugar la demanda por entender que las cuestio-nes que en él habían de resolverse no eran propias de un .juicio de desahucio y el demandante estableció esta apela-ción.
El demandante reconoció en su declaración prestada en ■eLjuicio que el demandado compró a Doña Angela Hernán-dez Requena el rancho mencionado en su demanda y que ■.sabía esto cuando adquirió los derechos de los herederos de «ficha señora a su herencia, entre cuyos bienes estaba el solar y casa parte del cual ocupa el demandado, pero que éste no adquirió el suelo en donde su rancho está enclavado.
Como el demandante admite que el demandado es dueño por título de compra del rancho a que se refiere la demanda, para decretar el desalojo del demandado habría que resolver que no había adquirido con lo edificado el suelo en que se baila, y que no tiene derecho a habitar o a utilizar dicho ran-cho si está edificado en suelo ajeno, cuestiones que por su *323naturaleza no son propias del juicio de desahucio, según he-mos declarado varias veces.
La sentencia apelada debe ser confirmada.

Confirmada ía sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.